Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 03/24/2022, with respect to previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 6-8 of applicant arguments/remarks, filed 03/24/2022, with respect to previous prior art rejections have been fully considered and are persuasive.  The previous prior art have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 15, the closest prior art is considered Rasche (WO 2010/142760) and Idiyatullin (US 2014/0213888).
	Rasche teaches an intraoral RF coil for use in MRI. In some embodiments, the receiving coil 3 in plane 6 is saddle shaped extending over three sides of the holder 2 and the portions of the saddle shaped coil 3 that are parallel to each other are on the sides of the holder 2 and perpendicular to the occlusal plane.  See, FIG. 1A, paragraphs 13 and 63 wherein receiving coils 3 that are in the same holder 2 are all in the same plane 6. In other embodiments, one receiving coil is in plane 6 on a first side of the holder perpendicular to the occlusal plane and a second receiving coil 3 is on a second side of the holder 2 perpendicular to the occlusal plane. See, Figs. 1B, 1D and 2A-2C, paragraphs 14, 63 and 67. Fig. 5 shows a holder 2 (i.e. housing) and shows that only a tooth from an upper jaw can be received. Fig. 6 shows that two holders are needed to receive teeth of the upper jaw and lower jaw. Therefore, Rasche is silent in teaching a single housing configured to be  positioned in an occlusal plane, a plurality of RF coil elements disposed within the housing including first RF coil element positioned in a first plane substantially parallel to the occlusal plane and a second RF coil element positioned in a second plane different from the first plane and substantially parallel to the first plane and the occlusal plane, and the plurality of RF coil elements are configured to form at least one channel that is configured to receive one or more teeth of the upper jaw and one or more teeth of the lower jaw of the subject.
	Idiyatullin also teaches an intraoral coil for use in MRI. Idiyatullin teaches a single loop surface coil 140/152 (See Fig. 2, paragraph 44, 53). Further, Idiyatullin also teaches that the single loop surface coil is in the occlusal plane  (see Fig. 5, Paragraphs 13, 22, 50). Since the single loop surface coil is in the occlusal plane, the single loop surface coil cannot be parallel to the occlusal plane. Therefore, Idiyatullin is silent in teaching a single housing configured to be  positioned in an occlusal plane, a plurality of RF coil elements disposed within the housing including first RF coil element positioned in a first plane substantially parallel to the occlusal plane and a second RF coil element positioned in a second plane different from the first plane and substantially parallel to the first plane and the occlusal plane, and the plurality of RF coil elements are configured to form at least one channel that is configured to receive one or more teeth of the upper jaw and one or more teeth of the lower jaw of the subject. 
	Therefore, independent claims 1, 11, and 15 are above the prior art. Claims 3-10, 12-14, and 16-19 are considered allowable for depending on one of said independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896